Citation Nr: 0812686	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  03-25 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from April 28, 1981, to May 
29, 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board previously denied the appellant's claim of 
entitlement to service connection for PTSD in February 2005.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2006. the parties filed a joint motion for remand because the 
Board did not provide an adequate statement of reasons and 
bases to support its findings and conclusions regarding 
whether VA discharged its duty to assist.  In a June 2006 
order, the Court granted the parties' joint motion for 
remand, vacating the Board's February 2005 decision and 
remanding the case for readjudication in compliance with the 
terms of the joint motion.  Following the Court's action, the 
claim was subsequently returned to the Board which, in turn, 
remanded the claim to the Appeals Management Center (AMC) so 
that additional development could be accomplished.  The claim 
has since been returned to the Board for action.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran has been most recently diagnosed as suffering 
from paranoid schizophrenia and a bipolar disorder.  

3.  The veteran's own private psychiatrist has determined 
that the veteran does not suffer from PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now suffers from post-traumatic 
stress disorder (PTSD), and that such a disorder was caused 
by his short stint in the US Air Force.  Specifically, he 
maintains that while attending boot camp, a fellow Airman 
stuck a snake down the back of his shirt.  He contends that 
the action was very stressful and shocking, and that he 
fainted after it occurred.  He has further stated that after 
he fainted, he was transported to the local 
dispensary/hospital and was released the following day.  
Since that time, the veteran claims that he has experienced 
psychiatric symptoms and manifestations that have, per the 
veteran, been classified as PTSD.  The veteran's claim has 
been denied by the RO and he has appealed to the Board for 
review.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of An April 2003 
letter from the RO to the appellant that was sent prior to 
the initial agency of original jurisdiction (AOJ) decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for service connection, 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record does reflect that the veteran 
was given a diagnosis of PTSD in 1993.  However, since that 
time, the veteran has been diagnosed as suffering from a 
bipolar disorder and paranoid schizophrenia.  His own 
personal psychiatrist has concluded that the veteran does not 
suffer from PTSD.  In other words, since 1993, the veteran 
has not been diagnosed as suffering from PTSD.  

Although the veteran's attorney has insinuated that the 
veteran should undergo a VA psychiatric examination, the 
Board finds that such examination is not warranted under the 
applicable laws and regulations.  VA has a duty to provide a 
VA examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, there is nothing in the record, 
other than the contentions made by the veteran and his 
representative, that indicates the veteran now suffers from 
PTSD.  Additionally, there is no evidence of continued 
symptomatology of a psychiatric condition diagnosed as PTSD, 
vice a bipolar disorder or schizophrenia, since 1993 to the 
present.  As such, the standards of McLendon are not met in 
this case.  Specifically, the first requirement listed above 
is not met, and therefore VA is not required to provide him 
with an examination and opinion in conjunction with his 
claim.  Id.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via a letter issued by the St. Louis RO in 
December 2006.  This letter specifically discussed the 
contents of Dingess and how the elements of Dingess could 
affect the veteran's case.  Because this notice has been 
provided, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2007).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2007).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997). 

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7 .46( e ),( f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2007).

The veteran's principal claimed stressor has nothing to do 
with combat or being fired upon by the enemy.  The veteran 
has claimed that while in boot camp, a snake was put down his 
shirt and the "shock" of the incident led to his fainting 
and subsequent treatment for psychiatric conditins.  As such, 
the stress is not related to the veteran being in a war zone 
or hostile territory.  The stressor does not involve the 
veteran firing his weapon or his being in an area that 
received rocket or mortar fire.  Instead, the veteran's 
stressor involves an incident he purportedly experienced in 
peacetime.  Nevertheless, while the veteran may have served 
in peacetime, the veteran may be deemed to have served in a 
war area if it is shown that the veteran was stationed in a 
location that subjected him to combat-type situations.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2004).  That is not 
the situation here.  The veteran's only service in the US Air 
Force was a one month stint at boot camp in Texas.  He was 
not stationed in a location that subjected him to combat-type 
situations.  

Additionally, despite the veteran's assertions, he has not 
provided any documents or statements from members of his Air 
Force unit that could verify his claimed stressor.  He has 
not provided names of individuals he thought were involved in 
the snake incident.  There is no hospital record or 
investigation record that would insinuate that the veteran 
actually was assaulted or that the incident even occurred.  
The Board further notes that the veteran has not provided 
enough information with respect to those individuals that may 
have been involved that would allow for a review of the 
appropriate reference material with respect to those 
individuals. 

To make sure that the veteran fully understands what the 
Board is saying - the incident claimed by the veteran to be a 
stressful event could not be verified.  The veteran has 
remained vague with regard to such pertinent facts as names, 
dates, and locations.  He has never commented on whether any 
verifiable person was with him at the time any of the 
"stressful" event occurred, the date it happened, or other 
information that would help in the confirmation of his story.  
Moreover, the file contains no other independent credible 
evidence, such as statements from fellow Airmen, as to the 
occurrence of the alleged event.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the veteran concerning his claimed stressor.  
To the Board, it appears that the veteran has not provided 
information that is essential in obtaining the verifying 
evidence he alludes thereto.  See also Gobber v. Derwinski, 2 
Vet. App. 470 (1992); Olson v. Principi, 3 Vet. App. 480 
(1992).

Nevertheless, in Patton v. West, 12 Vet. App. 272, 278 
(1999), the Court pointed out that there are special 
evidentiary procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14c (February 20, 1996), and former M21-1, Part III, 
para. 7.46(c)(2) (October 11, 1995).  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007).

A review of the veteran's service medical indicates that 
after the purported assault occurred, the veteran did not 
seek medical assistance.  The service records indicate that 
shortly after the veteran began his basic training, it was 
determined by his superiors that the veteran was not adapting 
to basic training.  As a result of this, he was evaluated by 
a number of people - the evaluation was accomplished so that 
a determination could be made as to whether the veteran 
should be kept in the Air Force.  It was noted in the various 
reports that the veteran was having trouble concentrating on 
the taskings given to the veteran while in basic training.  
The root of the problem was determined to be the veteran's 
worrying about his family.  

One report in particular, that dated May 15, 1981, noted that 
the veteran was moderately depressed, anxious, and fidgety.  
He was oriented but he was not sleeping and eating.  It was 
determined that the veteran was "immature", lacking insight 
into his behavior, and inadequately handling his personal 
situation.  The examiner further reported that the veteran 
had an adjustment disorder with mixed emotional features.  It 
was recommended that the veteran be removed from training and 
administratively separated from the Air Force.  The report 
was countersigned by the Chief of the Mental Hygiene Clinic.  

Thirteen days later the veteran was seen again by an Air 
Force doctor.  The doctor wrote on the DD Form 90, Report of 
Medical History, that the veteran denied any and all 
"significant medical" history.  The doctor further wrote:

I have reviewed the statements in the 
history and find that examinee has not 
experienced a significant illness or 
injury since induction.

In other words, during the veteran's month of service in the 
Air Force, the veteran did not suffer from any manifestations 
or symptoms of a mental disease or disability.  Moreover, he 
did not exhibit any type of manifestations that would have 
indicated that the veteran began experiencing any type of 
chronic, ratable mental disorder or disability.  

Yet, the post-service records do show that the veteran was 
diagnosed in October 1993 as suffering from PTSD.  The 
veteran has asserted that because an examiner has diagnosed 
the veteran as having PTSD, this should be enough to prevail 
on his claim.  It is true that the veteran does have a 
diagnosis of PTSD and he has received treatment for other 
psychiatric disorders.  However, the diagnosis of PTSD was 
apparently made following a recitation by the veteran of his 
alleged stressor.  

The Board further notes that the diagnosis was made in 1993.  
Since that time, the veteran has undergone numerous 
psychiatric examinations.  None of those examinations has 
produced a similar diagnosis - that of PTSD.  Of particular 
interest are the veteran's most recent treatment records - 
those stemming from 2005 to the present.  These records show 
the veteran being treated for a bipolar disorder and paranoid 
schizophrenia.  More importantly, the veteran's own 
psychiatrist specifically concluded in January 2007 that the 
veteran was not, repeat not, suffering from PTSD.  It is also 
important to note that over the course of the appeal none of 
the diagnoses given to the veteran has been etiologically 
linked to the veteran's service in the US Air Force.  

Because the 1993 PTSD diagnosis has been based on the 
veteran's own recitation of his alleged service history 
(stressor), it is uncertain to what extent the veteran 
actually met the criteria for PTSD.   Where the VA determines 
that the veteran did not engage in combat with the enemy, or 
that the veteran did engage in combat with the enemy but the 
claimed stressor is not related to such combat, the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Zarycki, supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, it would be 
pointless to conduct "ancillary testing" to further 
corroborate his diagnostic condition.  The Board further 
concludes that any attempts to corroborate the claimed 
stressor through other government agencies would also be 
fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, VA has been 
unable to confirm his allegations.

To further comment on this point, the Board points out the 
fact that it specifically remanded the claim, and as a result 
of that remand, the veteran was specifically asked to submit 
additional information that would corroborate his assertions.  
Despite the request for additional information, the veteran 
did not provide information that could be affirmed through 
independent means.  

The Board has also reviewed the other medical evidence of 
record including the veteran's claim for Social Security 
Administration (SSA) disability benefits.  A report from 
September 1996 found that the veteran had a mild anti-social 
personality behavior.  Earlier medical reports had noted 
"panic attacks" and a failure to adjust.  Another report, 
that from June 1994, reported that the veteran had 
"problems" with nerves and stress.  No reference was made 
to any incident during the appellant's active service.  The 
psychiatrist diagnosed generalized anxiety disorder, and 
personality disorder, not otherwise specified.

The Social Security examination report further reflected that 
in October 1994 the appellant's case was transferred to 
another psychiatrist who diagnosed generalized anxiety 
disorder, and a possible panic disorder with agoraphobia.  
Again, no reference whatsoever was made to the appellant's 
one month of active service.  The remainder of the medical 
records cited in the report are likewise without reference to 
any mention of the appellant's one month of active service 
being involved with his psychiatric status.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
stressor to support a diagnosis of PTSD has not been shown.  
While PTSD was diagnosed in 1993, since that time the veteran 
has not been classified as suffering from PTSD.  Instead, he 
has been treated for depression, a bipolar disorder, and 
schizophrenia.  Additionally, the veteran has not provided 
sufficiently detailed information relating to his example of 
a stressor (the snake incident) to allow for corroboration.  
A diagnosis of PTSD, without verified stressors relating the 
disorder to military service, is insufficient to establish 
entitlement to service connection.  The Board finds therefore 
that there is not sufficient evidence to place the evidence 
in equipoise as to whether the veteran now suffers from PTSD 
related to his military service.  On the basis of these 
findings and following a full review of the record, the Board 
concludes that the record does not show that the veteran has 
PTSD related to his experiences while in the US Air Force, 
and service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


